MEMORANDUM **
Victor Carrillo, formerly a federal prisoner, appeals pro se the district court’s judgment dismissing, without prejudice, his petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. We dismiss the action as moot.
According to the Bureau of Prisons’ Inmate Locator, Carrillo has been released from custody. “Subsistence of the suit requires, therefore, that continuing ‘collateral consequences’ ... be either proven or presumed.” Spencer v. Kemna, 523 U.S. 1, 8, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998). The record demonstrates no such consequences resulting from Carrillo’s medical care while incarcerated. His petition is therefore moot. See Nonnette v. Small, 316 F.3d 872, 876-77 (9th Cir.2002) (a habeas petition is moot after a prisoner’s release if the petition presents no case or controversy).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.